Dismiss and Opinion Filed January 15, 2020




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-01446-CV

                           IN RE TASCA HOLDINGS, LLC, Relator

                  Original Proceeding from the 160th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-13564

                              MEMORANDUM OPINION
                           Before Justices Myers, Molberg, and Nowell
                                   Opinion by Justice Molberg
       Before the Court is relator’s January 10, 2020 agreed motion to dismiss, by which relator:

a) notified the Court that settlement agreements between relator and all real parties in interest have

been executed; and, b) moves the Court to dismiss this mandamus proceeding. Accordingly, we

VACATE our November 26, 2019 stay of the proceedings in the trial court, GRANT relator’s

motion, and DISMISS this mandamus proceeding.




                                                    /Ken Molberg//
                                                    KEN MOLBERG
                                                    JUSTICE



191446f.p05